Citation Nr: 0704587	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for chondromalacia of the left knee with arthritic 
changes, from November 12, 1996, to September 10, 1997.

2.  Entitlement to an initial evaluation higher than 20 
percent for chondromalacia of the left knee with arthritic 
changes, from September 11, 1997, to December 18, 2003, and 
from February 19, 2004 to present.


REPRESENTATION

Appellant represented by:	Robert L. Depper, Jr., 
Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1967 followed by service in the U.S. Air Force Reserves 
through 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
chondromalacia of the left knee with arthritic changes, and 
assigned a 10 percent rating under Diagnostic Code 5257, 
effective November 12, 1996.  This rating was continued in 
January 1998.

In January 2000 and December 2000, the Board remanded this 
matter for additional development.  In August 2002, the RO 
increased the disability evaluation to 20 percent for 
chondromalacia of the left knee with arthritic changes and 
assigned an effective date of September 11, 1997.

In April 2003, the Board denied an increased rating higher 
than 20 percent for the left knee disability under Diagnostic 
Code 5257; but granted a separate 10 percent rating based on 
limited motion with pain under Diagnostic Code 5003.  In 
November 2003, VA's General Counsel and the veteran filed a 
Joint Motion to vacate the Board's April 2003 decision with 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2003, the Court vacated the April 2003 
Board decision relating to the 20 percent disability 
evaluation under Diagnostic Code 5257, and remanded the 
appeal to the Board for readjudication.

In a May 2004 rating determination, the RO assigned a 
temporary evaluation of 100 percent for the left knee 
effective December 19, 2003, to February 18, 2004, based on 
surgical or other treatment necessitating convalescence; and 
reassigned the 20 percent evaluation under Diagnostic Code 
5257, effective September 11, 1997, to December 18, 2003 and 
from February 19, 2004.

In July 2004, the Board remanded this matter for additional 
development.  The Board again remanded this matter for 
additional development in March 2006.  The Board noted that 
the veteran desired to have the additional development he had 
submitted in conjunction with the July 2004 remand initially 
reviewed by the RO.  The Board indicated that if any benefit 
sought on appeal was denied, the RO should issue a 
supplemental statement of the case.  

The Board also noted that the veteran had again raised the 
issues of service connection for his back and neck 
disabilities, which had previously been denied by the Board 
in April 2003.  The Board further observed that the veteran 
had also raised the issue of entitlement to service 
connection for a back disorder as secondary to his service-
connected left knee disorder in February 2005.  The Board 
referred these issues to the RO for appropriate action.  

It does not appear that the RO has issued a rating 
determination with regard to these issues.  As such, they are 
again referred for appropriate action.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

Following the March 2006 Board remand, additional treatment 
records were received in conjunction with the veteran's 
claim.  In conjunction with the Board remand, the RO issued a 
supplemental statement of the case in September 2006.  

In response to the September 2006 supplemental statement of 
the case, the veteran, in a statement received in October 
2006, indicated that he disagreed with the statements 
contained in the September 2006 SSOC.  He noted that his knee 
had deteriorated to the point that he now had been issued a 
walking cane.  He further indicated that his last MRI had 
shown a very noticeable change.  He reported that he was 
having recurring subluxation and lateral instability of his 
left knee.  He also noted that the knot on his left knee had 
gotten larger and hurt and itched.  

The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The Board further notes that the last comprehensive 
VA examination afforded the veteran was in April 2004.  The 
Board is of the opinion that the veteran should be afforded 
an additional VA examination to determine the current 
severity of his left knee disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
left knee disorder.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum to the report.  All indicated 
tests and studies should be performed, 
including the ranges of in degrees and x-
rays, and all findings must be reported 
in detail.  

The examiner should also comment on the 
presence or absence of subluxation and 
lateral instability and indicate whether 
it is mild, moderate, or severe.  The 
examiner should determine whether the 
service-connected left knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

2.  After ensuring that all development 
is complete and all requested opinions 
are of record, readjudicate the claim.  
If any benefit is not fully granted issue 
a supplemental statement of the case 
before returning the case to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


